Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing LAZARD ASSET MANAGEMENT Lazard World Dividend & Income Fund, Inc. Third Quarter Report S E P T E M B E R 3 0 , 2 0 0 8 Lazard World Dividend & Income Fund, Inc. Investment Overview Dear Shareholders, We are pleased to present this third quarter report for Lazard World Dividend & Income Fund, Inc. (LOR or the Fund), for the period ended September 30, 2008. The Fund is a diversified, closed-end management investment company that began trading on the New York Stock Exchange (NYSE) on June 28, 2005. Its ticker symbol is LOR. The Fund has been in operation for a little over three years. The Funds Net Asset Value (NAV) performance in 2008 has moderately outperformed its benchmark, and we believe that LOR has provided investors with an attractive yield and diversification, backed by the extensive experience, commitment, and professional management of Lazard Asset Management LLC (the Investment Manager or Lazard). Portfolio Update (as of September 30, 2008) For the third quarter of 2008, the Funds NAV declined by 13.2%, a lower loss than the Morgan Stanley Capital International (MSCI ® ) All Country World Index (ACWI ® ) (the Index) which declined 16.6% . Similarly, for the year-to-date, the Funds NAV return of -25.1%, is less than the Index decline of 25.5% . The Funds since-inception annualized NAV return of 4.6% has comfortably outperformed the Index return of 3.5% for the same period. Shares of LOR ended the third quarter of 2008 with a market price of $11.21, representing a 19.4% discount to the Funds NAV of $13.90. The Funds net assets were $93.4 million as of September 30, 2008, with total leveraged assets of $138.1 million, representing 32.4% leverage. We believe that LORs investment thesis remains sound. During the third quarter, the Fund benefited from the outperformance of high-yielding stocks, as investors began to focus on the earnings power of financials and other high-yielding companies. Furthermore, following on from a very strong year in 2007, the smaller, short-duration 1 emerging market currency and debt portion of the Fund has actually managed to produce modest positive performance this year despite a challenging global market environment. This portfolio has been a meaningful positive contributor to performance for the Fund since inception. As of September 30, 2008, 69.1% of the Funds total leveraged assets consisted of world equities and 30.9% consisted of emerging market currency and debt instruments. Declaration of Dividends The Funds Board of Directors has declared a monthly dividend distribution of $0.1167 per share on the Funds outstanding stock each month since inception. In addition, in December of 2006, and in September and December of 2007, the Fund made additional required distributions of accumulated income and net realized capital gains. The cumulative distributions for the last 12 months ended September 30, 2008 totaled $3.80 per share. The current distribution rate is 12.5%, based on the annualized current distribution and the share price of $11.21 at the close of NYSE trading on September 30, 2008. Note that LOR does not pay a managed distribution, and, as such, there has been no return of capital to investors since the Funds inception. Additional Information Please note that available on www.LazardNet.com are frequent updates on the Funds performance, press releases, and a monthly fact sheet that provides information about the Funds major holdings, sector weightings, regional exposures, and other characteristics. You may also reach Lazard by phone at 1-800-828-5548. On behalf of Lazard, we thank you for your investment in Lazard World Dividend & Income Fund, Inc. and look forward to continuing to serve your investment needs in the future. Lazard World Dividend & Income Fund, Inc. Investment Overview (continued) Message from the Portfolio Managers World Equity Portfolio (69.1% of total leveraged assets) The Funds world equity portfolio is invested in 60 to 90 securities, consisting primarily of the highest dividend-yielding stocks selected from the current holdings of other accounts managed by the Investment Manager. The portfolio is broadly diversified in both developed and emerging market countries and across the capitalization spectrum. Examples include Pfizer, a research-based, global pharmaceutical company that is based in the United States; Zurich Financial Services, a Swiss insurance-based financial services provider active in North America, Europe, Asia-Pacific, Latin America and other markets; and Ford Otomotiv Sanayi, a Turkish manufacturer and distributor of motor vehicles (primarily commercial) and parts that offer its products under the Ford brand. As of September 30, 2008, 41.3% of the Funds world equity portfolio investments were based in North America, 23.0% were based in Continental Europe (not including the United Kingdom), 8.9% were based in the United Kingdom, 8.7% were based in Africa and the Middle East, 8.3% were based in Asia, 5.8% were based in Australia and New Zealand, and 4.0% were based in Latin America. The world equity portfolio is similarly well diversified across a number of industry sectors. The top two sectors, by weight, at September 30, were financials (25.8%), which includes banks, insurance companies, and financial services companies, and energy (12.4%), a sector comprised of companies engaged in the exploration, production, marketing, refining and transportation of oil and gas products, and coal. Other sectors in the portfolio include consumer discretionary, consumer staples, health care, industrials, information technology, materials, telecommunication services and utilities. The average dividend yield on the world equity portfolio was approximately 6.8% as of September 30, 2008. World Equity Markets Review Early in the third quarter, global equity markets vacillated between gains and losses, as the markets reacted to the trade-off between falling oil prices and slowing economic growth. Oil prices that once hovered above $140 per barrel fell below $100 amid economic uncertainty, which, in turn, reduced inflationary pressures. In September, stocks dropped sharply in the wake of continued financial turmoil that started in the United States and has since spread to Europe and the United Kingdom. The U.S. governments decision to take control of government-sponsored mortgage lenders Fannie Mae and Freddie Mac contributed to increased market volatility. The collapse of Lehman Brothers and the sale of Merrill Lynch to Bank of America followed. Fear of a similar fate prompted the Goldman Sachs Group and Morgan Stanley to convert to bank holding companies, changing the face of the U.S. financial industry. Furthermore, troubled mortgage lender Bradford & Bingley became the second bank to be nationalized in the United Kingdom, and Fortis received a capital injection from the governments of Belgium, Luxembourg and the Netherlands. These companies are just a few of the high-profile casualties seen during this historic period. Despite massive liquidity provided by major central banks, jitters over global credit markets refused to abate. This sent interbank rates and credit default swaps (a derivative contract that protects against loan defaults) to their highest levels in recent years. Surprisingly, the U.S. dollar strengthened against major currencies, despite deepening concerns over the troubled financials sector and worsening fiscal conditions. On a regional basis, the United States materially outperformed, as the U.S. government has been aggressive in using monetary policy and other tools to address the financial crisis. In contrast, emerging markets and the commodity-driven Australian market lagged during the decline.
